Quinn, J.
(dissenting.)
I dissent. The act creates but a single cause of action, which vests in the preferred beneficiary, immediately upon the death of the employe. In the instant case, the mother was the sole beneficiary in the preferred class. She died May 5, 1921, six months subsequent to the death of the employe, without attempting to enforce her cause of action. In my opinion, the cause of action died with her. Under this statute the surviving dependent relative acquires a right of action at the time of the death of the employe or not at all.